Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 06/24/2022 have been fully considered but they are not persuasive. 
Applicant argues that Chen discloses 90 to 99.9% of a styrenic polymer (ii) which is not the same range as the claimed amount of styrenic polymer (iii) which is 58 to 96%. This argument is not convicncing. The disclosed range overlaps the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 7414091 B2) in view of Takahashi et al (US 20080033095 A1). 
Chen discloses a two-component bonding agent composition, comprising: 
(a) a first component which is an aqueous mixture whose solid portion comprises: (i) 0.1 to 10 wt % of a polyol containing at least two hydroxyl groups and being selected from the group consisting of polyether polyols, polyester polyols, polyether polyester polyols and mixtures thereof; and (ii) 90 to 99.9% of a polymer having from 20-60% residues of at least one styrene monomer, from 40-80% residues of at least one acrylic monomer having a Tg less than 0° C., from 1-4% residues of (meth)acrylic acid and less than 0.5% residues of hydroxyl-containing monomers; and 
(b) a second component comprising a water dispersible polyisocyanate, wherein said second component is present relative to said first component at a molar ratio of NCO/NCO-reactive groups of 1:1 to 8:1 [claim 1].
Chen does not disclose the composition comprising a rosin in the first component. 	Takahashi discloses an aqueous adhesive composition comprising an acrylic polymer base [abstract] and optionally an isocyanate based crosslinking agent [0076], similar to Chen’s adhesive. Takahashi discloses that a tackifying resin with a softening temperature of 140 to 180°C can be added in 30 parts by mass or less per 100 parts by mass of acrylic polymer [0087-0090] and includes rosin resins such as, among others that read on the claimed rosin resin, a Super Ester E-865NT [0088] which is a rosin ester and the only rosin resin used in the examples in Applicant’s Specification. Takahashi teaches that the tackifying resin improves cohesive strength under high temperature conditions [0087-0088].
It would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to have added the claimed rosin resin to Chen because Takahashi teaches that it improves cohesive strength under high temperature conditions. 
Regarding claim 2, said polymer has a weight average molecular weight between 5000 and 2,000,000 [clm 4].
Regarding claim 3, said polyol is polypropylene glycol [clm 2].
Regarding claim 4, said polyol has a molecular weight between about 200 and about 1,000 [clm 3]. 
Regarding claim 7, said polymer has from 1-3% residues of acrylic acid [clm 5].
Regarding claim 14, said water dispersible polyisocyanate is selected from polyisocyanates based on toluene diisocyanate, isophorone diisocyanate, hexamethylene diisocyanate, diphenyl methane diisocyanate, dicyclohexyl methane diisocyanate, isomers thereof or mixtures thereof [clm 7].
Regarding claim 15, Chen discloses a process for making a laminated article wherein at least two substrate layers are bonded together by a layer of a bonding agent, comprising bonding said at least two substrate layers with the bonding agent composition [clm 9].
Regarding claim 16, Chen discloses a process for producing a coating on a substrate; said process comprising applying a layer of the bonding agent composition [clm 10].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 7-9 of U.S. Patent No. 7,414,091 in view of Takahashi et al (US 20080033095 A1).
 The Patent claims disclose all the limitaions of the instant claims, except for the rosin resin. 
Takahashi discloses an aqueous adhesive composition comprising an acrylic polymer base [abstract] and optionally an isocyanate based crosslinking agent [0076], similar to Chen’s adhesive. Takahashi discloses that a tackifying resin can be added in 30 parts by mass or less per 100 parts by mass of acrylic polymer [0090] and includes rosin resins such as, among others that read on the claimed rosin resin, a Super Ester E-865NT [0088] which is a rosin ester and the only rosin resin used in the examples in Applicant’s Specification. Takahashi teaches that the tackifying resin improves cohesive strength under high temperature conditions [0088].
It would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to have added the claimed rosin resin to Chen because Takahashi teaches that it improves cohesive strength under high temperature conditions. 
The limitations of the instant claims are disclosed:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Examiner’s Note
WO 2012035059 A, Document 1 on the ISR, was not used in a rejection because being a one component adhesive that does not rely on urethanization during cure makes it much less relevant than Chen, discussed above. However, Applicant is made aware that it will continue to be considered in combination with other prior art references in future prosecution. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464. The examiner can normally be reached 10am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/            Primary Examiner, Art Unit 1766